DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,640,879 in view of Reasoner et al. (US 2004/0183743 – previously cited), Mathieu (US 2004/0159257 – previously cited), or Fischer et al. (US 2015/0028107 – previously cited).  Instant claim 1 recites a device comprising a substrate, a plurality of coil portions coupled to form a coil structure and where the coil portions have at least a portion of a trace with a metal crown formed on the top surface and sidewalls of the trace and the metal crown has a final height to width aspect ratio greater than an initial height to width aspect ratio of the trace.  This is patentably indistinct of claim 1 of the ‘879 patent which recites a circuit comprising a substrate and at least one trace with a metal crown formed on the top surface and sidewalls of the trace and the metal crown has a final height to width aspect ratio greater than an initial height to width aspect ratio of the trace.  The difference between the instant claims and claim 1 of the ‘879 patent is the recited coil structure.
Reasoner teaches antennas comprising a flexible printed circuit material having first and second halves joined by a folding section (abstract).  Figure 1 depicts the devices comprising printed circuit (12) (i.e. a substrate) with a plurality of antenna halves of coil traces (12a, 12b) formed thereon where the traces are electrically connected (Paragraph 23).  
Mathieu teaches a planar antenna of a printed circuit comprising a dielectric carrier with a conductive pattern thereon (Paragraph 1).  Figure 2 depicts a plurality of concentric coil tracks (i.e. surface mounted circuits/coils) in a C-shape which are electrically coupled (Paragraph 32).  
Fischer teaches contactless data transmission devices (Paragraph 2) comprising a carrier (1) (i.e. a substrate) with a plurality of spiral wound antenna conductor tracks (4), (5), and (6) thereon (i.e. surface mount circuits/coils) formed in coil structures and electrically connected (Paragraphs 34, 48, and 75; Figure).
As Reasoner, Mathieu, Fischer, the instant application, and the ‘879 patent disclose circuit devices with tracks/traces thereon, they are considered analogous.  As such, instant claim 1 would have been obvious in view of claim 1 of the ‘879 application in view of Reasoner, Mathieu, or Fischer as the references disclose where the use of coil structures comprised of tracks and traces thereon are conventionally known within the art and the ‘879 patent discloses where the use of the crown feature allows for more cost-effective and higher performance devices (Column 3 line 61 – Column 4 line 2) and one would have had a reasonable expectation of success.
Considering claims 2-3, Mathieu teaches in Figure 2 a plurality of concentric coil tracks (i.e. surface mounted circuits/coils) in a C-shape which are electrically coupled (Paragraph 32).
Considering claim 4, Reasoner teaches where the coils are coupled to a trace through a solder joint with a solder pad (Paragraph 24).
Considering claims 5-7, Fischer teaches where (1) is an insulating substrate with circuit traces formed thereon (Paragraphs 24-25) and is considered a circuit board.  Figure 1 of Fischer teaches where mounting region (10) containing contact bumps (11) and (12) and chip (3) mounted thereon by means of a conductive adhesive (18) (Paragraphs 77 and 81; Figure 2c).  This is considered “a bridge” of adhesive as it 
Considering claims 8-10, Reasoner teaches where the traces are bridged by jumpers (20) and (24) (Paragraphs 24 and 44).  Reasoner also teaches where antennas are formed from first and second halves of the substrate (Figure 1).  This is substantially identical to that which applicant indicates as “portions” of a substrate as disclosed in Paragraph 141 of the originally filed specification.  Further, Figure 1 depicts where the left portion has a tab and Reasoner teaches where this connects to a controller (Paragraphs 31-32) and is considered an assembly tab.

Allowable Subject Matter
Claims 11-13 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the claims is that of Knight which does not teach the claimed plurality of solder joints on separate portions in the recited structure combined with the other elements of claim 11.

Response to Arguments
Applicant's arguments filed 22 December 2021 regarding Double Patenting rejections have been fully considered but they are not persuasive.
Applicant argues (pp. 7-8) that the obviousness-type double patenting rejections are not proper as the ‘879 patent, Reasoner, Mathieu, or Fischer are directed to different subject matter as a coil and a trace are differently defined.  This is not prima facie case.  See MPEP 2145 (I).  Further, Reasoner states where a coil is formed of traces (abstract; Paragraph 11), Mathieu states where traces form tracks (Paragraph 9), and Fischer states where tracks are wound to form spiral coils (Paragraphs 29-31).  Based on the interchangeability of these terms, it is the examiner’s position that coils are formed of tracks/traces and therefore the differences between the instant claims and that of the ‘879 are not patentably distinct in view of the cited references
It is suggested that applicant consider amending the instant claims beyond the scope of the ‘879 patent or filing the requisite terminal disclaimer to place the instant claims in condition for allowance.
Applicant’s arguments, see remarks, filed 22 December 2021, with respect to 35 USC 103 rejections have been fully considered and are persuasive.  The rejection of claims 11-13 and 17-20 in view of Knight has been withdrawn.  Applicant has amended the claims to recite features not disclosed by Knight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784